Per Curiam.
Upon order of this Court, the instant matter was remanded to Berrien County Circuit Court for an evidentiary hearing, to determine whether or not Mrs. Stevens’ testimony would have been cumulative, had she been available to testify at trial. 54 Mich App 624; 221 NW2d 398 (1974).
Mrs. Stevens was produced at the required evidentiary hearing on September 30, 1974, and the judge concluded that her testimony was cumulative and did not differ in any material respect from that adduced at trial.
A new trial was not ordered. The transcripts and findings have been duly filed as well as a supplemental brief on behalf of the defendant,
The findings of the trial court are supported by the record.
Defendant’s conviction is affirmed.